Reasons for Allowance
1.	Claims 1 and 3-18 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device including an optical fingerprint sensor. The closet prior arts, Yamazaki (US 20060011913 A1), Shinohara (US 20030189656 A1), Chai (US 20200394371 A1), Tang (US 20210366990 A1), and Kim (US 20150311258 A1), individually or in combination, discloses an OLED display device including an optical fingerprint sensor similar to the claimed invention, but fails to teach wherein the fingerprint recognition structure further comprises: a color resistance layer, the color resistance layer comprises at least two color resistance structures of different colors, the at least two color resistance structures correspond to different photosensitive regions, and an orthographic projection of one photosensor on the first base substrate overlaps with orthographic projections of the at least two color resistance structures in a color resistance unit on the first base substrate.

In addition, the closet prior arts of record does not teach a fingerprint recognition method, when determining all differences between electrical signals of the fingerprint recognition devices corresponding to the photosensitive regions meet a preset difference range, determining the first preset luminance intensity as the target luminance intensity; when determining that at least one of the differences between the electrical signals of the fingerprint recognition devices corresponding to the photosensitive regions does not meet the preset difference range, adjusting at least one first preset luminance intensity, and controlling the light emitting sub-pixels of which the color is same as the color of light received by the photosensitive regions in the display device to emit the light at a first preset luminance intensity again according to an adjusted first preset luminance intensity, until determining that all differences between electrical signals of the fingerprint recognition devices corresponding to the photosensitive regions meet the preset difference range.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691